 

AO 72A
(Rev.8/82)

 

 

Case 2:18-cr-00049-cr Document 110 Filed 07/23/19 Page 1of1

U.S. 0ISTRICT COURT
DISTRICT OF VERMONT

T E
FILED
UNITED STATES DISTRICT COURT
FOR THE 2018 JUL 23 AM I@: 04

DISTRICT OF VERMONT PY
BY

UNITED STATES OF AMERICA DEPUTY CLERK

Vv. Criminal No. 2:18-cr-49-1

ANGELO PETER EFTHIMIATOS

ORDER RELEASING COLLATERAL

On April 11, 2019 the above-named defendant, Angelo Peter Efthimiatos, was sentenced
by the Court to a term of 15 months imprisonment concurrent to the sentence imposed in the
Southern District of Iowa, with credit for time served to be followed by one year of
supervised release. Based on this fact, it is hereby

ORDERED that the defendant’s U.S. Passport currently being held by the Clerk,
U.S. District Court in the above-entitled proceeding, be hereby released and returned to
the defendant at:

Craig S. Nolan, Esq.

Sheehey Furlong & Behm P.C.
30 Main Street, 6" Floor

P.O. Box 66

Burlington, VT 05402-0066

vd

Dated at Burlington in the District of Vermont, this 27 day of July, 2019.

Christina Reiss
USS. District Judge

 

 
